PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Enzo Fiondella, et al. 
Application No. 16/322,342
Filed: January 31, 2019
For: SYSTEM AND APPARATUS FOR AUDITING BIOLOGICAL SAMPLES IN COLD STORAGE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed July 20, 2022, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Mr. Eagle H. Robinson appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.  

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration on or before payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed March 16, 2022.  Accordingly, the date of abandonment is June 16, 2022. A Notice of Abandonment was mailed June 21, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of a sub-statement and executed declarations; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058. Inquiries relating to processing as a patent should be directed to (571) 272-4200.
  

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions